Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 
Claims 5-7,12-14 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4,8-11,15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tripathi-2018 in view of  Li (20160078339) .
Claim 1, Tripathi discloses a system comprising:
instantiate a feature extractor (Paragraph 3.1 feature Extractor Gf) to receive speech frames and extract features from the speech frames based on a first set of parameters of the feature extractor; (Paragraph 3.1, lines 1-5- thus feature Extractor Gf,  uses the parameter Θf which is the first parameter)
(NB:Paragraph 3.1 lines 5-6- thus input vector xi  instantiate the system as shown in fig. 1 and therefore instantiate the Feature Extractor, Senone Classifier and Domain Classifier) 
 instantiate a senone classifier (Senone Classifier Gy shown in fig. 1)  to identify senone based on the features extracted by the feature extractor and on a second set of parameters of the senone classifier; (Paragraph 3.2, lines 1-3- thus the feature vector extracted from input speech is used to map label yi (Senone)  by the label classifier Gy and therefore the label (senone) are identified by label classifier-See NB)
(NB- Θy reads on the second set of parameters) 
 instantiate an attention network to determine a relative importance of features extracted by the feature extractor to domain classification, based on a third set of parameters of the attention network; (Paragraph 3.1, lines 7-12- thus the network (attention network-Eq. 3 gives (determine) gives feature vector output at index m and denotes the k-dimensional vector of weights and biases where the weights and biases (favorites) reads on the importance of feature extracted) 
 instantiate a domain classifier to classify a domain based on the features and the relative importance, (Paragraph 3.2, lines 1-3 thus the feature vector extracted are mapped to class label (Senone)  and to domain label by a domain classifier- this means the domain classifier classifies domain based on class (importance)) and on a fourth set of parameters of the domain classifier; (Paragraph 3.2, lines 13-14- thus  The parameter is a hyper-parameter that weighs the relative contribution of the two costs reads on the fourth parameter) 
(Paragraph 3.2, lines 16-18- thus “…The label classifier tries to minimize the label classification loss
Liy on the data from source distribution S(x; y), This means the label (senone) classification loss is determined in order for it to be minimized) 
train the first set of parameters of the feature extractor and the second set of parameters of the senone classifier to minimize the senone classification loss; (Paragraph 3.2, lines 16-19- thus the label classifier minimize the label (senone) classification loss on the data from source distribution which optimizes the label (senone) predictor or identifier) 
train the first set of parameters of the feature extractor to maximize the domain classification loss;  (Paragraph 3.2 lines 6-10 ..” the unsupervised domain adaptation is achieve by training the network (attention network) … to maximize the cross entropy domain classification loss” thus the trained network maximizes the domain classification loss ) and train the third set of parameters of the attention network and the fourth set of parameters of the domain classifier to minimize the domain classification loss. (Paragraph 3.2., lines 6-8- thus The unsupervised domain adaptation is achieved by training the network (attention network)  to minimize the cross-entropy  based label classification loss on the labeled source domain data)
(NB: 
    PNG
    media_image1.png
    29
    308
    media_image1.png
    Greyscale
  shows the first, second and third parameters respectively while the adaptation parameter shown in paragraph 4.3)

Li discloses a processing unit (Processor 714, fig. 7) and a memory storage device including program code that when executed by the processing unit (Memory 712 shown in fig. 7 Section 0082).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the system as taught by Tripathi to include a memory and a Processor. The motivation is that the modification will enable the system to have a space to store programs. 

Claim 2, Tripathi in view of Li discloses wherein training of the first set of parameters of the feature extractor and the second set of parameters of the senone classifier (Tripathi: Paragraph 3.2, lines 1-6- thus the label (senone) and domain classifier denoted as Θf and Θd ) to minimize the senone classification loss, (Tripathi: Paragraph 3.2, lines 5-8 thus minimize the cross-entropy based label (senone) classification loss). 
training of the first set of parameters of the feature extractor to maximize the domain classification loss, (Tripathi: Paragraph 3.2 lines 6-10 domain classification loss) 
and training of the third set of parameters of the attention network and the fourth set of parameters of the domain classifier occur substantially simultaneously. (Tripathi: Paragraph 3, lines 18-21- thus at training time (simultaneously training at the same time) the label classifier’s loss is only commuted over labelled samples whereas the domain classifier’s loss is computed over both labeled samples (1st parameters) and unlabeled samples (2nd Parameters)).  
Claim 3, Tripathi in view of Li discloses wherein classification of a domain comprises determination of a posterior associated with each of a plurality of noise environments, (Li: Section 0058, lines 1-5- thus the posterior distribution for a senone) and wherein identification of a senone comprises determination of a posterior associated with each of a plurality of senone. (Tripathi: Paragraph 1, lines 6-9- thus  domain adaptions techniques that comes after sufficient variations of different sources of variability such as different types of background noise that also comes after different types of speakers such as speakers with accents and gender and style)  - thus voice or sound or phoneme from the speakers with accents reads on the plurality of senones) 
Claim 4, Tripathi in view of Li discloses wherein determination of the relative importance comprises generation of a context vector for each time t (paragraph 4.2 –thus the rectangular window of size 10ms which also reads on the time)  
as a weighted sum of the features associated with an attention time window including time t. (Tripathi: Paragraph 4.3, lines 10-15- thus the weights are initialized  where the model is trained with momentum which is relative to time)
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 8, Tripathi discloses a method comprising:
receiving speech frames at a feature extractor capable of extracting features from the speech frames based on a first set of parameters of the feature extractor;  (Paragraph 3.1, lines 1-5- thus feature Extractor Gf,  uses the parameter Θf which is the first parameter)
receiving features extracted by the feature extractor at a senone classifier capable of identifying a senone based on the received features and on a second set of parameters of the senone classifier; (Paragraph 3.2, lines 1-3- thus the feature vector extracted from input speech is used to map label yi (Senone)  by the label classifier Gy and therefore the label (senone) are identified by label classifier-See NB)
(NB- Θy reads on the second set of parameters) 
receiving features extracted by the feature extractor at an attention network capable of determining a relative importance of features extracted by the feature extractor to domain classification, based on a third set of parameters of the attention network; (Paragraph 3.1, lines 7-12- thus the network (attention network-Eq. 3 gives (determine) gives feature vector output at index m and denotes the k-dimensional vector of weights and biases where the weights and biases (favorites) reads on the importance of feature extracted) 
receiving features extracted by the feature extractor at a domain classifier capable of classifying a domain based on the features and the relative importance, (Paragraph 3.2, lines 1-3 thus the feature vector extracted are mapped to class label (Senone)  and to domain label by a domain classifier- this means the domain classifier classifies domain based on class (importance))  and on a fourth set of parameters of the domain classifier; (Paragraph 3.2, lines 13-14- thus  The parameter is a hyper-parameter that weighs the relative contribution of the two costs reads on the fourth parameter) 
determining a senone classification loss associated with the senone classifier; determining a domain classification loss associated with the domain classifier; (Paragraph 3.2, lines 16-18- thus “…The label classifier tries to minimize the label classification loss
Liy on the data from source distribution S(x; y), This means the label (senone) classification loss is determined in order for it to be minimized) 
training  a first set of parameters of the feature extractor and the second set of parameters of the senone classifier to minimize the senone classification loss; (Paragraph 3.2, lines 16-19- thus the label classifier minimize the label (senone) classification loss on the data from source distribution which optimizes the label (senone) predictor or identifier) 
 training the first parameters of the feature extractor to maximize the domain classification loss; (Paragraph 3.2 lines 6-10 ..” the unsupervised domain adaptation is achieve by training the network (attention network) … to maximize the cross entropy domain classification loss” thus the trained network maximizes the domain classification loss ) and training the third set of parameters of the attention network and the fourth set of parameters of the domain classifier to minimize the domain classification loss. (Paragraph 3.2., lines 6-8- thus The unsupervised domain adaptation is achieved by training the network (attention network)  to minimize the cross-entropy  based label classification loss on the labeled source domain data)
(NB: 
    PNG
    media_image1.png
    29
    308
    media_image1.png
    Greyscale
  shows the first, second and third parameters respectively while the adaptation parameter shown in paragraph 4.3)
Tripathi does not disclose a computer implemented system. 
Li discloses a computer implemented system because in fig. 7 the system shows a memory 712 and processor 714 and explains in Section 0082. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the system as taught by Tripathi to include a memory and a Processor. The motivation is that the modification will enable the system to have a space to store programs. 

Claim 9, Tripathi in view of Li discloses wherein training of the first set of parameters of the feature extractor and the second set of parameters of the senone classifier (Tripathi: Paragraph 3.2, lines 1-6- thus the label (senone) and domain classifier denoted as Θf and Θd )  to minimize the senone classification loss, (Tripathi: Paragraph 3.2, lines 5-8 thus minimize the cross-entropy based label (senone) classification loss)
training of the first set of parameters of the feature extractor to maximize the domain classification loss (Tripathi: Paragraph 3.2 lines 6-10 domain classification loss) 
 and training of the third set of parameters of the attention network and the fourth set of parameters of the domain classifier occur substantially simultaneously. (Tripathi: Paragraph 3, lines 18-21- thus at training time (simultaneously training at the same time) the label classifier’s loss is only commuted over labelled samples whereas the domain classifier’s loss is computed over both labeled samples (1st parameters) and unlabeled samples (2nd Parameters)).  

Claim 10, Tripathi in view of Li discloses wherein classifying a domain comprises determining a posterior associated with each of a plurality of noise environments, (Li: Section 0058, lines 1-5- thus the posterior distribution for a senone) and wherein identifying a senone comprises determining a posterior associated with each of a plurality of senones. (Tripathi: Paragraph 1, lines 6-9- thus  domain adaptions techniques that comes after sufficient variations of different sources of variability such as different types of background noise that also comes after different types of speakers such as speakers with accents and gender and style)  - thus voice or sound or phoneme from the speakers with accents reads on the plurality of senones) 

Claim 11, Tripathi in view of Li discloses wherein determining the relative importance comprises generating a context vector for each time t (Tripath: Paragraph 4.2 –thus the rectangular window of size 10ms which also reads on the time)  
as a weighted sum of the features associated with an attention time window including time t. (Tripathi: Paragraph 4.3, lines 10-15- thus the weights are initialized  where the model is trained with momentum which is relative to time)


Claim 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15, Tripathi discloses a system comprising 
instantiate an analysis network to generate outputs based on a first set of parameters of the analysis network; (Paragraph 3.1, lines 1-5- thus feature Extractor Gf,  uses the parameter Θf which is the first parameter)
(NB: Paragraph 3.1 lines 5-6- thus input vector xi  instantiate the system as shown in fig. 1 and therefore instantiate the Feature Extractor, Senone Classifier and Domain Classifier) 
an attention network capable of determining a relative importance of hidden units or output units generated by the analysis network to discrimination, based on a second set of parameters of the attention network; (Paragraph 3.1, lines 7-12- thus the network (attention network-Eq. 3 gives (determine) gives feature vector output at index m and denotes the k-dimensional vector of weights and biases where the weights and biases (favorites) reads on the importance of feature extracted) 

 a discriminator capable of a discrimination based on the outputs and the relative importance, (Paragraph 3.2, lines 1-3 thus the feature vector extracted are mapped to class label (Senone)  and to domain label by a domain classifier- this means the domain classifier classifies domain based on class (importance)) and on a third set of parameters of the discriminator; (Paragraph 3.2, lines 16-18- thus “…The label classifier tries to minimize the label classification loss
Liy on the data from source distribution S(x; y), This means the label (senone) classification loss is determined in order for it to be minimized)  and
a training platform to: determine a network loss associated with the analysis network; determine a discrimination loss associated with the discriminator; (Paragraph 3.2, lines 16-18- thus “…The label classifier tries to minimize the label classification loss
Liy on the data from source distribution S(x; y), This means the label (senone) classification loss is determined in order for it to be minimized) 

 train the first set of parameters of the analysis network to minimize the network loss; (Paragraph 3.2, lines 16-19- thus the label classifier minimize the label (senone) classification loss on the data from source distribution which optimizes the label (senone) predictor or identifier) 
 train the first set of parameters of the analysis network to maximize the discrimination loss; (Paragraph 3.2 lines 6-10 ..” the unsupervised domain adaptation is achieve by training the network (attention network) … to maximize the cross entropy domain classification loss” thus the trained network maximizes the domain classification loss )
 and train the second set of parameters of the attention network and the third set of parameters of the discriminator to minimize the discrimination loss. (Paragraph 3.2., lines 6-8- thus The unsupervised domain adaptation is achieved by training the network (attention network)  to minimize the cross-entropy  based label classification loss on the labeled source domain data)
(NB: 
    PNG
    media_image1.png
    29
    308
    media_image1.png
    Greyscale
  shows the first, second and third parameters respectively while the adaptation parameter shown in paragraph 4.3)
Tripathi does not disclose a processing unit; and a memory storage device including program code that when executed by the processing unit.
Li discloses a processing unit (Processor 714, fig. 7) and a memory storage device including program code that when executed by the processing unit(Memory 712 shown in fig. 7 Section 0082).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of modifying the system as taught by Tripathi to include a memory and a Processor. The motivation is that the modification will enable the system to have a space to store programs. 

Claim 16, Tripathi in view of Li discloses wherein training of the first set of parameters of the analysis network (Tripathi: Paragraph 3.2, lines 1-6- thus the label (senone) and domain classifier denoted as Θf and Θd )  to minimize the network loss, (Tripathi: Paragraph 3.2, lines 5-8 thus minimize the cross-entropy based label (senone) classification loss). 
training of the first set of parameters of the analysis network to maximize the discrimination loss, (Tripathi: Paragraph 3.2 lines 6-10 domain classification loss) 
 and training of the second set of parameters of the attention network and the third set of parameters of the discriminator to minimize the discrimination loss occur substantially simultaneously. (Tripathi: Paragraph 3, lines 18-21- thus at training time (simultaneously training at the same time) the label classifier’s loss is only commuted over labelled samples whereas the domain classifier’s loss is computed over both labeled samples (1st parameters) and unlabeled samples (2nd Parameters)).  

Claim 17, Tripathi in view of Li discloses wherein determination of the relative importance comprises generation of a context vector for each time t (paragraph 4.2 –thus the rectangular window of size 10ms which also reads on the time)  
as a weighted sum of the features associated with an attention time window including time t. (Tripathi: Paragraph 4.3, lines 10-15- thus the weights are initialized  where the model is trained with momentum which is relative to time)

Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu (20160078339) discloses a computing device to distinguish between multiple audio signals which may have similar power levels. In one aspect, the multiple audio signals include background noise and two or more human speakers. The technology described herein can comprise an acoustic model that uses a recursive neural network (RNN) to process the raw audio signal to generate a signal-specific audio signal that represents the utterances of a single speaker. The signal-specific audio signal could be processed to form a sequence of words that can enable human-to-computer interactions.
Dines (20130166279) discloses a speech recognition is difficult because the signal to noise ratio can be insufficient. Moreover the noise of the environment is not known and it can change depending on people in the bar or restaurant. The possible words uttered by the speaker can be, for example, the words contained in the menu of the day. Then the number of words is often limited, for example to a few hundreds words maximum. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/           Primary  Examiner, Art Unit 2675                                                                                                                                                                                                         03/10/2021